DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses the prohibited term “disclosed” in line 2.  Correction is required.  See MPEP § 608.01(b).

Claim Interpretation
Per the definition set out in the Specification, the term “tapered edge” has been interpreted to mean an edge which forms a V-shape including an acute interior angle and an obtuse exterior angle (see paragraph 0031).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klop (US 10,272,957).
Regarding Claim 1, Klop discloses an aerodynamic apparatus 12 for a vehicle comprised of a first side panel and a second side panel joined along a first tapered edge (see Fig. 3d; inner panel and outer panel joined at tapered edge near numeral 37); and wherein an outward-facing surface of the first side panel is substantially planar (inner panel is substantially planar; see Figs. 3c and 3d) and an outward-facing surface of the second side panel includes a convex curvature (see Fig. 3d).
Regarding Claim 2, see Fig. 3c for view of top panel.
Regarding Claim 3, Klop discloses a bottom panel between the side panels substantially orthogonal to them (see Fig. 3d).
Regarding Claim 4, see Fig. 3d for rear panel.


Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishiba (US 2016/0244107).
Regarding Claim 16, Ishiba discloses a method comprising: receiving, at an onboard computing system for the vehicle (CPU), first data (wind yaw angle); determining that the first data matches a condition corresponding to a first type of triggering event; and deploying, in response to determining a first type of triggering event has occurred, a first aerodynamic apparatus 16 from a chamber 17 formed in a first sidewall of the vehicle, the first aerodynamic apparatus extending downward between a front wheel and rear wheel (see Fig. 1A).
Regarding Claim 17, the first data is received via a wind sensor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishiba in view of Klop.
Regarding Claim 9, Ishiba discloses a retractable aerodynamic automotive system configured to reduce aerodynamic drag in a vehicle, the system comprised of a first component 16 comprising a first side panel joined to a second side panel (see Figs. 1B and 1C), the first component being stowed within a first chamber 17 formed in a first side wall of the vehicle when retracted; and wherein the front edge is disposed directly rearward of an inboard wall of a front wheel of the vehicle when the first component is deployed (see Fig. 1A).  Ishiba does not appear to discloses the use of a wedge shape for the front.  Klop discloses a retractable aerodynamic device to reduce drag, wherein the component includes a first side panel joined to a second side panel along a tapered front edge (see Fig. 3c).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the wedge shape of Klop for the front end of Ishiba in order to reduce drag further by creating a leading edge with a taper to divide and guide the wall of incoming air.
Regarding Claim 10, Ishiba discloses the use of two devices 16 on the vehicle in two separate chambers 17.
Regarding Claim 11, see Ishiba, Fig. 1A.
Regarding Claim 12, Klop discloses that the component expands width in the longitudinal direction.
Regarding Claim 13, Ishiba discloses that the first and second walls substantially align with the walls of the rear wheels (see Fig. 3D).
Regarding Claim 14, Klop discloses the first side panel is substantially planar, and the second side panel includes a convex curvature (see Fig. 3d).
Regarding Claim 16, the combination of Ishiba and Klop discloses a method comprised of receiving, at an onboard computing system for the vehicle, first data (both Ishiba and Klop disclose receiving data from sensors); determining that the first data matches a condition corresponding to a first type of triggering event; and deploying, in response to determining a first type of triggering event has occurred, a first aerodynamic apparatus (Ishiba and Klop) from a chamber formed in a first sidewall of the vehicle (Ishiba), the first aerodynamic apparatus extending downward between a front wheel and rear wheel (see Ishiba Fig. 1A).
Regarding Claim 17, the first data of Ishiba is received via a wind sensor.
Regarding Claims 18-20, Klop discloses the sue of user inputs to trigger a condition of retracting or deploying the aero device (see column 5, lines 1-6; selection by operator of drive train mode cause the aero device to be deployed or retracted).

Allowable Subject Matter
Claims 5-8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. the cited prior art relates to deployable aerodynamic devices.

Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S DANIELS/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        3